DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing August 24, 2021. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of combining the plurality of inputs to determine a pullover quality value for the predetermined pullover location. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at the combined obtained inputs data for the predetermined location and mentally determining a pullover quality value for the predetermined pullover location. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at data for predetermined pullover location data could determine a quality value, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional
Claim 1 also recites the additional
The “by the one or more processors” cited in claim 1, merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and is merely automates the evaluating step.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
	Dependent claims 2-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the addition limitations of “characteristic includes expected curb occupancy for the predetermined pullover location for a given period of time” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 6-7, 9-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghose (US 20180304926 A1).
	Regarding claim 1, Ghose teaches a method of evaluating quality of a predetermined pullover location for an autonomous vehicle (provide far selection of an optimized parking location for an autonomous vehicle", [0097]), the method comprising:
	receiving, by one or more processors, a plurality of inputs for the predetermined pullover location, the plurality of inputs each including a value representative of a characteristic of the predetermined pullover location ("619", "620", "622", "624", "625", "626", [0085]- [0090]);
	combining, by the one or more processors, the plurality of inputs to determine a pullover quality value for the predetermined pullover location (Scores are calculated at 628 for the possible parking locations. a respective score is calculated by the processor 422 of Fig. 4 for each of the possible parking locations identified at 616. the scores are calculated using each of the criteria analyzed in 619-626, par. [0901]); and
	providing, by the one or more processors, the pullover quality value to a vehicle in order to enable the vehicle to select a pullover location for the vehicle (A preferred parking location is selected at 630. the processor 422 of FIG. 4 selects the possible location with the highest (or, best), [0095]).

	Regarding claim 2, Ghose teaches wherein the characteristic includes expected curb occupancy for the predetermined pullover location for a given period of time (the possible parking locations pertain to curbside pick-ups and/or drop-off locations”, [ 0084]; “how long a vehicle may park in a particular location”, [0087]; how much space is available to pull over, [0092]).

	Regarding claim 6, Ghose teaches wherein the characteristic includes road geometry for the predetermined pullover location ([0092] the score is also influenced by a function that shapes the pullover trajectory for the vehicle 10 based on how much space is available to pull over. the function compares how far the pullover spot is from the lane boundary edge, and how much longitudinal space there is to perform the maneuver, and intelligently adjusts the pullover or parking maneuver accordingly, [0093] curbing parking).

	Regarding claim 7, Ghose teaches wherein the road geometry relates to whether vehicles park on one or both sides of a road at the predetermined pullover location (at least [0092] the score is also influenced by a function that shapes the pullover trajectory for the vehicle 10 based on how much space is available to pull over. the function compares how far the pullover spot is from the lane boundary edge, and how much longitudinal space there is to perform the maneuver, and intelligently adjusts the pullover or parking maneuver accordingly, [0093] curbing parking),

Regarding claim 9, Ghose teaches wherein the characteristic includes traffic conditions at the predetermined pullover location for a given period of time (traffic flaws are monitored and analyzed with respect to possible contact with the vehicle 10 ... as the vehicle 10 attempts to park at, or is parked in, the possible parking locations, [0089]).

Regarding claim 10, Ghose teaches wherein the characteristic includes legal restrictions at the predetermined pullover location (Local laws and regulations are analyzed at 622", [0087]).
Regarding claim 13, Ghose teaches wherein the characteristic is a feasibility of a particularly sized or shaped vehicle parking in the predetermined pullover location ([0092] the score is also influenced by a function that shapes the pullover trajectory for the vehicle 10 based on how much space is available to pull over. Also, in certain embodiments, the function compares how far the pullover spot is from the lane boundary edge, and how much longitudinal space there is to perform the maneuver, and intelligently adjusts the pullover or parking maneuver accordingly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3- 5, 12, 15 are rejected under 35 U.S.C. 103 as being obvious over by Ghose (US 20180304926 A1) in view of Wang (US20180357900 A1).
	
	Regarding claim 3, Ghose does not explicitly teaches but Wang teaches the specific limitations of wherein the characteristic includes likelihood of unparking vehicles for the predetermined pullover location for a given period of time (finding potentially available pullover locations, or parking locations [0002], for self-driving vehicles [0046]. [0105] more parked vehicles are identified and the more registered users ... utilize the invention, the more comprehensive and accurate the data in the database might be, and therefore more data can be used in identifying potentially available legal parking locations. The likelihood of unparking vehicles is determined).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, a likelihood of unparking vehicles for the predetermined pullover location for a given period of time, as taught by Wang, as Ghose and Wang are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the likelihood of unparking vehicles for the predetermined pullover location (abstract, Wang) and predictably applied it to avoid illegal parking in selecting a parking location for an autonomous vehicle of Ghose.

	Regarding claim 4, Ghose does not explicitly teach but Wang teaches the specific limitations of wherein the characteristic includes expected duration of parking of vehicles for the predetermined pullover location for a given period of time (Wang, [0103] the expiration for legally allowed parking). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, an expected duration of parking of vehicles for the predetermined pullover location, as taught by Wang, as Ghose and Wang are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using expected duration of parking of vehicles for the predetermined pullover location (abstract, Wang) and predictably applied it to avoid illegal parking in selecting a parking location for an autonomous vehicle of Ghose.

	Regarding claim 5, Ghose does not explicitly teach but Wang teaches the specific limitations of wherein the expected duration of parking of vehicles for the predetermined pullover location for a given period of time is expressed as a binary value (Wang, [0103] before/ after a time expiration).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, expected duration of parking of vehicles for the predetermined pullover location for a given period of time is expressed as a binary value, as taught by Wang, as Ghose and Wang are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using expected duration of parking of vehicles for the predetermined pullover location for a given period of time is expressed as a binary value (abstract, Wang) and predictably applied it to avoid illegal parking in selecting a parking location for an autonomous vehicle of Ghose.
	
	Regarding claim 12, Ghose does not explicitly teach but Wang teaches the specific limitations of wherein the characteristic includes a likelihood of emergency vehicles on a road at the predetermined pullover location (Wang, [0090] inventory of other data points such as meter parking, locations of bus stops, commercial vehicle parking, taxi lanes, bus lanes, bicycle lanes, emergency lanes, locations of parking garages/facilities, street parking locations, parking restrictions, locations of fire hydrants, etc., can be gathered and applied through a GIS and output to the user's computing device 132 and visualized on a base map. [0114] The computing system 100 may also inform users of temporary changes in alternate-side parking rules (e.g., when alternate parking rules are suspended to severe weather conditions, emergencies, holidays, etc.)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, a likelihood of emergency vehicles on a road at the predetermined pullover location, as taught by Wang, as Ghose and Wang are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using likelihood of emergency vehicles on a road at the predetermined pullover location (abstract, Wang) and predictably applied it to avoid illegal parking in selecting a parking location for an autonomous vehicle of Ghose.

	Regarding claim 15, Ghose does not explicitly teach but Wang teaches the specific limitations of wherein the characteristic is input from passengers of autonomous vehicles providing feedback about a pullover by a vehicle ( [0088] suggestions for a specific location or generally, dispute recommendations 428 from users who might give advice to others on effectively disputing parking tickets, and submission ratings 430 for the user engagement panel data 420, [0126] users can rate posts positively or negatively 914 (e.g., by selecting the check-mark for a positive rating and the “X” for a negative rating) within the user engagement panel 134 of user computing device 132, as well as add any comments 910;[0131] This feedback is collected along with the ratings, which may update the database 106 to reflect the new user-submitted data).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, an input from passengers of autonomous vehicles providing feedback about a pullover by a vehicle, as taught by Wang, as Ghose and Wang are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the input from passengers of autonomous vehicles providing feedback about a pullover by a vehicle (abstract, Wang) and predictably applied it to avoid illegal parking in selecting a parking location for an autonomous vehicle of Ghose.

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over by Ghose (US 20180304926 A1) in view of Herbach (US 2017/0057510 A1).
	Regarding claim 8, Ghose does not explicitly teach but Herbach teaches the specific limitations of wherein the characteristic relates to whether the predetermined pullover location is adjacent to a bicycle lane ( [0091] [0104] In FIG. 4A, the computing device of the autonomous vehicle 400 may identify three regions 402-406 ahead of the autonomous vehicle 400 and determine whether the regions 402-406 are safe or otherwise suitable for pulling over and stopping the autonomous vehicle 400, in accordance with the methods and embodiments described above. The road may comprise two main lanes 408A-B, a bicycle lane 408C, and a curb lane 408D).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, considering whether the predetermined pullover location is adjacent to a bicycle lane, as taught by Herbach, as Ghose and Herbach are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility, considering whether the predetermined pullover location is adjacent to a bicycle lane and predictably applied it in selecting a parking location for an autonomous vehicle of Ghose to safely pull over and stop the autonomous vehicle based on lane boundaries of the road([0004] Herbach).

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over by Ghose (US 20180304926 A1) in view of Pandit (US 2019/0064814 A1).
	 Regarding claim 11, Ghose does not explicitly teach but Pandit teaches the specific limitations of the characteristic includes a history of attempted pullovers at the predetermined pullover location by autonomous vehicles ([0002] a pickup or drop off will occur [0006] (1) a previous location at which a user associated with the client computing device was picked up or dropped off and (2) included in a trip history for the user and the previous location being within a predetermined walking distance of the first location. [0031] a history of usage of the service. This “trip history” may include the dates, times, pick up locations, drop off locations, and destinations of previous trips using the service. [0050] determine whether there is a recent pick up or drop off location in the passenger's trip history that is within 100 meters of the selected location. A previous location at which a user associated with the client computing device was picked up or dropped off and (2) included in a trip history for the user and the previous location being within a predetermined walking distance of the first location).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, a history of attempted pullovers in the predetermined pullover location, as taught by Pandit, as Ghose and Pandit are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a history of attempted pullovers in the predetermined pullover location and predictably applied it in selecting a parking location for an autonomous vehicle of Ghose to ensure the recommended point to satisfy users ([0003] Pandit).



Claim 14 is rejected under 35 U.S.C. 103 as being obvious over by Ghose (US 20180304926 A1) in view of Tolkin (US 20170169535 A1).

	Regarding claim 14, Ghose does not explicitly teach but Tolkin teaches the specific limitations of wherein the characteristic is results of running simulations of autonomous vehicles attempting to park in the predetermined pullover location ([0040] FIGS. 6A-6E. Alternatively, in some examples, the travel coordination system 130 does not send eligible pickup locations to the client device 100. the client application running on the client device 100 can be preprogrammed to display simulated or randomly-generated pickup locations to indicate the possibility of other eligible pickup locations to the user).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, results of running simulations of autonomous vehicles attempting to park in the predetermined pullover location, as taught by Tolkin, as Ghose and Tolki are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the results of running simulations of autonomous vehicles attempting to park in the predetermined pullover location ([0021] Tolki) and predictably applied it to reduce the amount of time spent in traveling, reduce the amount of time for waiting, and/or improve the overall efficiency of traveling in selecting a parking location for an autonomous vehicle of Ghose.

Claims 16-18 are rejected under 35 U.S.C. 103 as being obvious over by Ghose (US 20180304926 A1) in view of Colijn (US20160370194A1).
	Regarding claim 16, while Ghose teaches receiving, from a client computing device, a request for a trip identifying a first location; using the pullover quality value and the first location to identify a suggested location for the trip ([0063] the user inputs include a request, when appropriate, for parking the vehicle 10 in proximity to a desired destination; [0069] instructions provided by one or more users (e.g., occupants) of the vehicle 10, [0091]-[0095]), Ghose does not explicitly teach but Colijn teaches the specific limitations of providing the suggested location to the client computing device for display to a user (Fig. 6 and corresponding paragraphs).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, providing the suggested location to the client computing device, as taught by Colijn, as Ghose and Colijn are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using providing the suggested location to the client computing device ([0021] Colijn) and predictably applied it to improve accessibility or safety for a passenger pick in selecting a parking location for an autonomous vehicle of Ghose.

	Regarding claim 17, while Ghose teaches receiving, from a client computing device, a request for a trip identifying a first location; using the pullover quality value and the first location to identify a suggested location for the trip ([0063] the user inputs include a request, when appropriate, for parking the vehicle 10 in proximity to a desired destination; [0069] instructions provided by one or more users (e.g., occupants) of the vehicle 10, [0091]-[0095] selects the possible location with the highest (or, best) score), Ghose does not explicitly teach but Colijn teaches the specific limitations of providing a notification to the client computing device indicating that a vehicle will pick up or drop off a passenger at the suggested location ([0074] The set of one or more suggested locations is provided to the client computing device at block 1260. A selection of a suggested location of the set of one or more suggested locations is received at block 1270. A vehicle of the one or more autonomous vehicles is dispatched to the selected suggested location at block 1280).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, a notification to the client computing device indicating that a vehicle will pick up or drop off a passenger at the suggested location, as taught by Colijn, as Ghose and Colijn are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a notification to the client computing device indicating that a vehicle will pick up or drop off a passenger at the suggested location ([0021] Colijn) and predictably applied it to improve accessibility or safety for a passenger pick in selecting a parking location for an autonomous vehicle of Ghose
	
	Regarding claim 18, Ghose does not explicitly teach but Colijn teaches the specific limitations of wherein the notification includes context indicating why the vehicle will pick up or drop off a passenger at the suggested location ([0056] the one or more server computing devices 110 provide a notification to client computing device 120 suggesting the location of map marker 426 as a suggested location for a passenger pickup or destination location, depending upon the nature of the requested location), and the method further includes determining the context based on the pullover quality value ([0065]each predetermined location within the set may be scored using various factors and the one or more highest (or lowest depending upon scale) scoring locations may be returned as suggested locations to the user).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose, a notification to the client computing device indicating that a vehicle will pick up or drop off a passenger at the suggested location, as taught by Colijn, as Ghose and Colijn are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a notification to the client computing device indicating that a vehicle will pick up or drop off a passenger at the suggested location ([0021] Colijn) and predictably applied it to improve accessibility or safety for a passenger pick in selecting a parking location for an autonomous vehicle of Ghose

Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over by Ghose (US 20180304926 A1) in view of Colijn (US20160370194A1) and further in view of Tolkin ( US 20170169535 A1).

	Regarding claim 19, while Ghose as modified by Colijn teaches the specific limitations of determining an estimated walking distance to the suggested location and a walking distance threshold (Colijn, [0058], [0061]), Ghose as modified by Colijn does not explicitly teach but Tolkin teaches further comprising:	determining an estimated walking time to the suggested location (Tolkin, the eligible pickup locations may be limited by a threshold distance or walking time from the specified client location. [0038] The eligible pickup locations may be limited by a threshold distance or walking time); and
	comparing the estimated walking time to a threshold, and wherein providing the notification is further based on the comparison ([0046] an eligible pickup location may also be excluded if the estimated time for the client to walk to the pickup location exceeds the time for the provider's ETA, Fig. 6A-6F and corresponding paragraphs, [0026] the eligible pickup locations may be limited by a threshold distance or walking time from the specified client location). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose as modified by Colijn, determining an estimated walking time to the suggested location, as taught by Tolkin, as Ghose, Colijn and Tolki are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility determining an estimated walking time to the suggested location ([0021] Tolki) and predictably applied it to reduce the amount of time spent in traveling, reduce the amount of time for waiting, and/or improve the overall efficiency of traveling in selecting a parking location for an autonomous vehicle of Ghose as modified by Colijn.

	Regarding claim 20, Ghose as modified by Colijn does not explicitly teach but Tolkin teaches the specific limitations of wherein when the comparison indicates that the estimated walking time is greater than the threshold, providing the notification further includes providing the estimated walking time for display with the notification ([0046] an eligible pickup location may also be excluded if the estimated time for the client to walk to the pickup location exceeds the time for the provider's ETA; if the cost improvement relative to the current location of the client is very low (e.g., 1-2 minutes) or relative to the specified pickup location; [0015], [0026], [0053] Any reduced time or cost (or an updated time of arrival, for example) for the trip relative to the alternate pickup location may also be displayed to the client).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, selecting a parking location for an autonomous vehicle, as taught by Ghose as modified by Colijn, determining an estimated walking time to the suggested location, as taught by Tolkin, as Ghose, Colijn and Tolki are directed to vehicle parking (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility determining an estimated walking time to the suggested location ([0021] Tolki) and predictably applied it to reduce the amount of time spent traveling, reduce the amount of time for waiting, and/or improve the overall efficiency of traveling in selecting a parking location for an autonomous vehicle of Ghose as modified by Colijn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100. 
/J.W./ Examiner, Art Unit 3666 	

/ANNE MARIE ANTONUCCI/            Supervisory Patent Examiner, Art Unit 3666